Citation Nr: 1046193	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO. 08-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for arthritis of the back.

2. Entitlement to service connection for a left knee disability, 
to include as secondary to arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1945 to December 
1945 and December 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a knee 
disability, including as secondary to a back disability, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Competent medical evidence and credible lay evidence provided by 
the Veteran establish chronicity and continuity of symptoms of 
the Veteran's lumbar spine disability, beginning in service.






CONCLUSION OF LAW

The criteria for service connection for arthritis of the back 
have been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for a back 
disability, as well as for a knee disability, which he contends 
may be due to an in-service fall, or may be due to his back 
disability. The knee claim is discussed in the remand section, 
below.

For service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury." See Pond v. West, 12 Vet. App. 
341, 346 (1999). In other words, entitlement to service 
connection for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2010). Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 
38 C.F.R. § 3.303(d) (2010).

Here, the first element for service connection has been met. The 
August 2010 VA examiner concluded, based upon physical 
examination and x-ray evidence, that the Veteran has low back 
pain due to multilevel lumbar degenerative disease and L4-L5 
grade 2 spondylolisthesis. Thus, the first element for service 
connection is met.

Further, the evidence here, for the reasons discussed below, 
supports that the Veteran's back disability was incurred service 
and has continued since that in-service incurrence. 

In this case, while there are some service treatment notes of 
record, a February 2008 statement from the National Personnel 
Records Center provided via the PIES system indicates that 
apparently some records were destroyed and/or damaged in the 1973 
fire at the National Personnel Records Center. "The original 
[STRs] are moldy or brittle and cannot be mailed. Copies of all 
available [STRs] are being mailed." Given the absence of such 
records, the Board has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) 
(the BVA has a heightened duty in a case where the service 
treatment records are presumed destroyed).

In this case, the Board finds the lay evidence of record to be 
probative on the issue of in-service incurrence. The Veteran 
initially claimed service connection for a back disability in 
September 2007. In November 2007, he submitted a statement 
indicating that he was in Germany when he fell and hurt his back, 
and has been hurting ever since, for "60 some odd years." He 
also stated at that time that he had been treated for his back in 
a private hospital in 1948, which was within two years of his 
discharge from service.

On his December 2008 VA Form 9, Substantive Appeal, the Veteran 
again reported an injury in 1944 in Germany. He stated that his 
back was in a bandage and that he was hospitalized.

In February 2010, the Veteran was afforded a Board Video 
Conference hearing. At that time, he described the in-service 
accident with greater particularity. He reported that he was 
unloading a mess hall truck in the rear of the mess hall. He was 
unloading meat and when pulling it off of the rack, he and the 
meat both fell off of the back of the truck and landed on 
concrete. He reported being treated in a hospital afterward. See 
hearing transcript at page 4. According to his hearing testimony, 
the Veteran was treated both in the hospital and afterward with 
shots and medicine, and he has been similarly treated ever since. 
Id. at page 6. He again reported that he was first treated after 
service for his back disability in 1948. Id. at page 13. 
Unfortunately, the records of this post-service private treatment 
were never submitted into the record and the Veteran no longer 
has them. Id. at page 15.

A review of the medical evidence of record does show that the 
Veteran was treated for a back disability over the course of many 
years. An October 1975 VA examiner reported spondylolisthesis, 
anterior minimal, L4 on L5 with slight narrowing of L4 and L5 
interspace. This finding was based upon the findings from a 
September 1975 x-ray. He was awarded a pension benefit in 
November 1975 for, among other reasons, spondylolisthesis, 
anterior, minimal, L4 on L5. Again, spondylolisthesis at L4-L5 is 
the disability found in the August 2010 VA examination.  This 
evidence satisfies the first requirement for service connection.

In September 1980, the Veteran was hospitalized for an unrelated 
illness. During his intake, he reported a past medical history to 
include an in-service back injury for which he "takes two pain 
pills, types unknown, every three hours." See September 1980 VA 
Hospital Summary. The Board observes that this reported in-
service back injury came some twenty-seven years prior to filing 
a claim for service connection. Thus, this statement was clearly 
not made in a self-serving effort to receive compensation.

More recent VA treatment records are also within the claims 
folder, which show continued treatment for low back pain. See VA 
treatment records dating from 2003 to the present.

While the Veteran's in-service accident and 1948 private 
treatment is not evidenced in the record, the Board finds the 
Veteran is both credible and competent to report the nature of 
his accident, as well as symptoms of back pain, and the fact that 
he has treated with shots and pain medication from the time of 
service to the present. The Court of Appeals for Veterans Claims 
has recently held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).   

The August 2010 VA examiner opined that because the Veteran did 
not mention the in-service incident during his 1975 examination, 
it is less likely than not that the current spondylolisthesis is 
related to the same diagnosis at that time. This examiner 
completely ignored the Veteran's statements throughout the 
record, as well as his sworn hearing testimony. As discussed 
above, the Board finds no reason to doubt the credibility of the 
Veteran's statements. In fact, the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence). In this case, the Board finds 
the Veteran competent to report that he fell in service, was 
hospitalized and treated with pain medication and shots following 
the fall, and that he received similar treatment in 1948, shortly 
after his discharge from service, and ever since. The available 
medical evidence corroborates the Veteran's story from 
approximately 1975 to the present in that it shows ongoing 
treatment for an essentially identically described back 
disability over the course of these many years.  This evidence 
satisfies the second requirement for service connection.

Service connection may be awarded for a "chronic" condition when 
a disease defined by statute or regulation as a chronic disease, 
such as arthritis, manifests itself and is identified as such in 
service, and the Veteran presently has the same condition. 
Service connection may also be granted when a disease manifests 
itself during service (or during the presumptive period), albeit 
not in a chronic state, yet there is a showing of continuity of 
symptomatology after discharge with medical evidence relating the 
symptomatology to the Veteran's present condition. 38 C.F.R. § 
3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 
Credible lay testimony in this case, coupled with many years of 
notations in competent medical records, establishes that the 
Veteran did incur a back disability during service, which has 
manifested itself as a disability continuously ever since. There 
is sufficient evidence to show the manifestations of a lumbar 
spine disability beginning in service with a fall and additional 
back pain occurring ever since. The Board again notes that the 
Veteran is competent to report his own symptoms, as well as 
competent to report that he fell off of a truck onto concrete and 
was treated afterward, and as the circumstances of its incurrence 
in service and subsequent treatment were consistently reported 
for many many years prior to his claim for service connection and 
his post-service treatment history. See Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). The Board finds this evidence 
sufficient to grant service connection for the Veteran's lumbar 
spine disability under 
38 C.F.R. § 3.303(b).

A discussion addressing whether VA's duties to notify and assist 
the Veteran have been complied with in this case is not 
warranted. To the extent necessary, VA has fulfilled its duties 
to notify and to assist the Veteran in the development of this 
claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In light of the determinations reached in this 
claim, no prejudice will result to the Veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for arthritis of the back is 
granted.


REMAND

The Veteran is seeking to establish service connection for a knee 
disability, which he contends was due to an in-service fall, or 
in the alternative, is due to his back disability. For service 
connection, the claims folder must contain (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Under 
38 C.F.R. § 3.310(a), service connection may also be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.  A nexus opinion has been provided 
by the VA examiner who saw the veteran in August 2010, and he is 
always free to obtain and submit his own medical nexus opinion if 
he desires.  

Unfortunately, this claim is not yet ready for final 
adjudication. Under 
38 C.F.R. § 3.159(c)(1) and (2), VA has a duty to assist the 
Veteran in obtaining relevant treatment records from both 
Federally controlled and private healthcare facilities. In this 
case, the Veteran reported that his first VA treatment following 
service in the 1960's. See hearing transcript at page 10. A 
review of the claims folder reveals that VA treatment recorder 
were obtained for June through November 1975, for September 1980, 
November 1983, for December 2003 to September 2004, and for 
January 2006 through March 2008. Considering the Veteran's 
statement that he has been treating with VA since the 1960s, 
there are clearly records missing from the claims folder, many of 
which may lend support to his claim for service  connection for a 
left knee disability. This matter must be remanded so that VA can 
assist the Veteran in obtaining treatment records from VA 
resources since his discharge from active duty. 38 C.F.R. 
§ 3.159(c)(2) (2010).

Also, the Veteran reported treatment with Methodist South 
Hospital in Memphis. In November 2007, the Veteran submitted a 
statement indicating he had surgery at this facility. The RO did 
request records from this hospital and six pages of November 1996 
records related to treatment of the Veteran's prostate were 
received. These records are clearly not pertinent to the 
Veteran's knee claim. In April 2008, the Veteran sent a 
handwritten note which stated, "I visited the Methodist South 
Hospital on April 14, 2008. They have my record ready to be 
mailed to you." There is no indication whatsoever in the claims 
folder that the RO followed up with Methodist South Hospital to 
obtain all of the Veteran's treatment records. For this reason, 
the claim must be remanded in order for VA to meet its duty to 
assist. 38 C.F.R. § 3.159(c)(1) (2010).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Obtain all relevant, non-duplicative 
treatment records from any VA treatment 
facility showing treatment for the Veteran's 
left knee from the time of the Veteran's 
service to the present. Associate the records 
obtained with the claims folder. If no 
records are received, associate any negative 
response to show that further efforts would 
be futile with the claims folder.

2. Obtain an updated authorization to obtain 
records from the Veteran with regard to 
Methodist South Hospital in Memphis. Attempt 
to obtain all relevant treatment records from 
this private facility with regard to the 
Veteran's claimed left knee disability, 
including but not limited to the records 
referred to in the Veteran's April 2008 
handwritten statement. Associate the records 
obtained with the claims folder. If no 
records are received, associate any negative 
response from the private facility with the 
claims folder.

3. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


